Citation Nr: 0419852	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  94-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1974 to February 
1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran provided testimony before a hearing 
officer at a hearing held at the RO in November 1994.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Evidence sufficient to decide the issue considered here 
is of record.  

2.  In a rating decision dated in April 1983, the RO denied 
service connection for chronic atopic dermatitis; the veteran 
was notified of that decision in May 1983 but did not appeal.  

3.  Evidence added to the record since the April 1983 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for a skin disorder.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a skin 
disorder, generally diagnosed as chronic atopic dermatitis 
(eczema).  He contends that his skin disability, which 
existed prior to service, was aggravated by service and that 
the evidence he has presented during the course of this 
appeal is new and material to reopen his claim, which was 
previously denied.  

The Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligation of VA with respect to notice and the 
duty to assist.  It provides that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran filed his current claim in June 1993.  
Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) 
(West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claim decided here was received before 
that date, 38 C.F.R. § 3.156(a) as it was in effect before 
that date is applicable.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he/she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his/her behalf.  VA will also request that the veteran 
provide any evidence in his/her possession that pertains to 
the claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In general, the VCAA provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in its September 1993 statement of the case and 
multiple other correspondences with the veteran, including a 
letter in June 2003, the RO explained that service connection 
for his dermatitis had been denied in 1983 on the basis that 
it preexisted service and there was no evidence to show that 
it was aggravated by service.  The RO in those documents told 
the veteran that new and material evidence was needed to 
reopen the claim and provided the definition of new and 
material evidence as it was interpreted in 1993 and as 
revised in August 2001.  The RO told the veteran it would 
attempt to obtain evidence he identified and for which he 
provided release authority, including private medical 
records, and that it would request supporting records in the 
custody of Federal agencies provided he informed VA of the 
whereabouts and existence of any such records, if known.  The 
RO also notified the veteran that it would attempt to obtain 
VA treatment records if he identified the location of the 
medical center and the date of treatment.  

In support of his claim, the veteran has submitted some 
medical records.  The RO has attempted to obtain VA treatment 
records from VA medical facilities identified by the veteran, 
but has not otherwise provided specific assistance to the 
veteran in the development of his claim.  However, in view of 
the Board's favorable decision herein, it finds that no 
further action to satisfy 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 is necessary prior to the current decision.  See 
38 C.F.R. § 3.304(c) (2003) (development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary but should not be 
undertaken when evidence presented is sufficient for this 
determination).  

Law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, rating decisions that are unappealed or for which 
an appeal is not perfected become final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In this case, in a rating decision dated in April 1983, the 
RO denied service connection for chronic atopic dermatitis.  
In a letter dated in May 1983 the RO informed the veteran of 
its decision and gave him notice of his appellate rights.  He 
did not appeal, and the decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence of record at the time of the April 1883 decision 
included service medical records, VA medical records dated in 
the early 1980s, medical records from the government of the 
District of Columbia dated in 1982 and an April 1982 letter 
from a former employer of veteran.  

The service medical records show that at his enlistment 
examination in October 1974, the veteran reported that he had 
skin disease in September 1972.  The enlistment examination 
was conducted on October 29, 1974.  On that date, the 
physician who conducted the service enlistment examination 
stated in a consultation request that there were localized 
papular lesions on the back to which he had given a diagnosis 
of atopic dermatosis.  In a consultation report dated October 
30, 1974, J.N. Lampros, M.D., stated there was a 
hyperpigmented lichenfied patch on the veteran's shoulder and 
evidence of old excoriations on extremities and base of neck, 
problem worse in summer months.  His impression was atopic 
dermatitis (eczema).  He said the veteran had a non-
infectious inherited predisposition for his skin to be highly 
sensitive and itch prone, may outgrow with time, would 
probably not disqualify for military.  The consultation 
report has a stamp dated October 31, 1974, and signed by the 
physician who conducted the enlistment examination.  He noted 
the consultation report was reviewed and considered in the 
examinee's physical profile.  The entrance examination report 
bears a stamp dated October 31, 1974, and signed by the 
examining physician in which he stated that disqualifying 
defects or communicable diseases were noted this day.  The 
examination report also bears a stamp dated in November 1974 
and signed by the same physician stating that no 
disqualifying defects or communicable diseases were noted on 
this date.  

A chronological record of medical care shows that the veteran 
was seen in late November 1974 with complaints of insect 
bites on the right arm and was given calamine lotion.  In an 
entry dated in January 1975 it was stated that the veteran 
had been examined and found to be physically fit for 
separation from active duty and was advised to tell the 
examining doctor if he felt he had a serious defect or 
condition that was unfitting.  

Other evidence of record included VA outpatient records 
showing that in January 1980 the veteran gave a 5-year 
history of a scaly rash on his legs.  The impression was 
dermatitis, and the physician said atopic dermatitis was as 
good a classification as any.  The records show continuing 
treatment for skin rashes through 1981.  

Also of record was an April 1982 letter from a former 
employer who stated the veteran had been terminated from his 
job at a restaurant because of skin rash on his legs due to 
grease.  Medical records from the government of the District 
of Columbia show that in July 1982 the veteran was noted to 
have a diagnosis of chronic atopic dermatitis involving the 
extremities and back, and an examination report dated in 
September 1982 noted a history of atopic dermatitis for many 
years.  

Evidence added to the record includes copies of VA treatment 
records that were in the file at the time of the April 1983 
decision denying the claim.  Other evidence added to the 
record includes VA treatment records showing treatment for a 
chronic skin disability in the late 1980s and 1990s, 
variously diagnosed as chronic dermatitis and eczema.  At the 
November 1994 hearing the veteran submitted an almost 
illegible copy of what has been stated to be a private 
medical record indicating he received treatment involving 
"nape of neck" possibly in April 1974 and "neck[?] itch" 
in October 1974.  Also added to the record was a letter dated 
in June 1982 from Ronald A. Katz, M.D., in which he stated 
that he first saw the veteran in March 1978 for treatment of 
a secondarily infected dermatitis of the legs.  He noted the 
veteran had a long history of a chronic eczematous dermatitis 
of the legs, which had flared recently with evidence of 
bilateral inguinal lymphadenopathy.  

In a letter dated in July 1994, James N. Lampros, M.D., 
stated that the veteran currently had severe atopic eczema, 
which had been present for at least 20 years.  Dr. Lampros 
stated he had seen the veteran in October 1974 with a 
relatively mild manifestation of this condition.  Dr. Lampros 
said the condition worsened markedly, apparently, during the 
veteran's tenure at Parris Island while he was a Marine 
recruit.  Dr. Lampros said the veteran's condition was 
currently much worse and the condition was related to the 
fact that the veteran had extremely sensitive skin that was 
aggravated by environmental factors.  Dr. Lampros said that 
the humidity at Parris Island, South Carolina, aggravated the 
veteran's problems, but he was not sure how much.  He said he 
had lost contact with the veteran and had not seen him for 
twenty years until he came into the office in June 1994 with 
severe itching from head to toe and numerous excoriations.  

At the November 1994 hearing, the veteran testified that 
green dye from his new fatigues got on his skin in service, 
that he had skin problems in service and that within one or 
two weeks after service he went to the VA hospital and asked 
for an appointment with a dermatologist because he still had 
a rash, and it had started spreading to the lower part of his 
body.  He testified that various types of medications were 
prescribed and that he continued dealing with VA until around 
1980 and started going to private dermatologists after that.  
The veteran testified that since service, his skin condition 
had not improved, but had spread over more of his body.  

The duplicates of VA treatment records dated in 1980 and 1981 
are obviously not new.  Other post-service medical records, 
which were not previously of record and include clinical 
records related to treatment of chronic atopic dermatitis and 
eczema, are new and are arguably relevant to the claim as 
they show the course of the veteran's skin disability over 
time.  The veteran's hearing testimony is also relevant as he 
is competent to testify about his observable symptoms before, 
during and after service.  Of particular note is the medical 
opinion from Dr. Lampros in his July 1994 letter.  It was he 
who examined the veteran in October 1994, which is documented 
on the October 30, 1974, consultation report in the veteran's 
service medical records, and he has specifically opined that 
the veteran's skin disability was aggravated by service, 
noting that the humidity at Parris Island, South Carolina, 
aggravated the veteran's extremely sensitive skin.  

Keeping in mind that for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed, the Board finds that this 
medical opinion of Dr. Lampros, together with treatment 
records and letters showing the severity of the disability 
after service, in comparison to before service, all 
potentially contribute to a more complete picture surrounding 
the question of whether the pre-existing skin disorder was 
aggravated by service.  The Board therefore finds the added 
evidence to be of sufficient significance that it must be 
considered to fairly decide the merits of the claim and 
concludes that new and material evidence has been presented 
to reopen the previously denied claim.  To that extent, the 
appeal is allowed.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a skin disorder is 
reopened.  


REMAND

Having determined that the claim of entitlement to service 
connection for a skin disorder is reopened, the Board must 
consider the claim on its merits.  It is the opinion of the 
Board that further development must be undertaken prior to 
adjudication of the claim on the merits.  

In view of the post-service medical records showing evidence 
of a chronic skin disability and Dr. Lampros' opinion that 
the disability was aggravated in service, it is the judgment 
of the Board that the veteran should be provided a VA 
dermatology examination and that an opinion that takes into 
account the evidence of record should be obtained.  
Thereafter, the RO should review the record and adjudicate on 
a de novo basis the claim of entitlement to service 
connection for a skin disorder.  

In connection with the VA duty to notify and duty to assist, 
the RO should notify the veteran that evidence needed to 
substantiate his claim for service connection for a skin 
disorder is a medical opinion wherein the medical 
professional determines that it is at least as likely as not 
that his atopic dermatitis (eczema) that existed prior to 
service was aggravated by service with an increase in 
severity in service that was not due to the natural progress 
of the disease.  The rationale for the opinion should be 
explained, and the opinion should take into account the 
veteran's history and medical records before, during and 
after service.  The veteran should be advised that he should 
submit statements from medical personnel, family, friends or 
fellow servicemen who saw, and can describe, his skin 
symptoms before, during and immediately after service.  The 
veteran should be notified that VA will arrange for VA 
examination and obtain a VA medical opinion, but that it is 
ultimately his responsibility to obtain evidence that 
substantiates his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

The RO should, in addition, explicitly 
notify the veteran that he should submit 
statements from medical personnel, 
family, friends or fellow servicemen who 
saw, and can describe, his skin symptoms 
before, during and immediately after 
service.  He should further be advised 
that evidence needed to substantiate his 
claim for service connection for a skin 
disorder is a medical opinion wherein the 
medical professional determines that it 
is at least as likely as not that his 
atopic dermatitis (eczema) increased in 
severity during service and that the 
increase was not due to the natural 
progress of the disease.  The rationale 
for the opinion should be explained, and 
the opinion should take into account the 
veteran's history and medical records, as 
well as any eyewitness observations 
concerning his skin symptoms before, 
during and after service.  The veteran 
should be notified that VA will arrange 
for VA examination and obtain a VA 
medical opinion, but that it is 
ultimately his responsibility to obtain 
evidence that substantiates his claim.  

2.  In addition, the RO should contact 
the veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, from which he 
received treatment or evaluation for a 
skin disorder before service or at any 
time since service.  With authorization 
from the veteran, the RO should obtain 
and associate with the claims file 
evidence identified by the veteran that 
has not been secured previously.  In any 
event, the RO should obtain and associate 
with the claims file all VA treatment 
records, including dermatology clinic 
records, and any hospital summaries for 
the veteran from the VA medical center in 
Salem, Virginia, dated from September 
1999 to the present.  

3.  Thereafter, the RO should arrange for 
a VA dermatology examination of the 
veteran to determine the nature and 
etiology of any currently present skin 
disorder.  All indicated studies should 
be performed.  After examination and 
review of the record, including the 
veteran's complete history, any pre-
service treatment records, the service 
medical records, post-service treatment 
records as well as any eyewitness 
observations concerning the veteran's 
skin symptoms before, during and after 
service, the dermatologist should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current skin disorder had 
its onset in service or is due to any 
incident of service.  The dermatologist 
should also provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not that the 
atopic dermatitis that preexisted service 
increased in severity during service and, 
if so, whether the increase was due to 
the natural progress of the condition.  
The opinion should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinion.  The claims file must be 
provided to the dermatologist for review 
of pertinent documents in connection with 
the examination and that it was available 
and reviewed should be noted in the 
examination report.  

4.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the RO should adjudicate, on a de novo 
basis, entitlement to service connection 
for a skin disorder.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case, and the veteran 
and his representative should be provided 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



